DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 7, 13 and 17 have been cancelled.
Allowable Subject Matter
Claim(s) 1-6, 8-12, 14-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 2, 3, 6, 11 and 16; in brief and saliently: A device, comprising: a clock generator that generates a clock signal and provides write reference signals generated inside the clock generator; a voltage divider that receives the write reference signals and provides an output reference signal based on: write polarity of the write reference signals, a voltage regulator that receives the output reference signal and provides a regulated voltage to a load based on the output reference signal. Further, the prior art does not teach or suggest further claims modifying claims above cited that include: wherein a voltage level of the write reference signals is trimmed differently for the write polarity based on one or more trimming signals, and wherein the voltage divider provides the output reference signal based on arrival of the clock signal from the clock generator. And additionally, the prior art does not teach or suggest further claims modifying claims above cited that include: a voltage regulator that receives the output .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827